

TERMINATION AGREEMENT
 
This Termination Agreement (“Termination Agreement”) is made and entered into to
be effective as of July 20, 2007, by and between Quest Group International,
Inc.(hereinafter “Quest”), and Bateman Dynasty, LC (hereinafter “Bateman”).
Quest and Bateman are hereinafter referred to as the “Parties.”
 
RECITALS
 
The Parties entered into a Revolving Loan and Security Agreement, dated
September 1, 2001 (the “Loan Agreement”);
 
The Parties entered into an amendment to the Loan Agreement on February 1, 2002,
which, together with the Loan Agreement, is hereinafter referred to as the
“Bateman Agreements;” and
 
The Parties desire to terminate the Bateman Agreements and cancel all promissory
notes issued in connection with the Bateman Agreements (the “Notes”) in
consideration for the payment described herein.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein the
Parties covenant and agree as follows:
 
1. Concurrent with the execution and delivery of this Termination Agreement,
Quest agrees to pay Bateman the sum of ONE HUNDRED EIGHTY-FOUR THOUSAND SIX
HUNDRED THIRTY-ONE DOLLARS ($184,631) (the “Termination Payment”), which shall
be payment in full of all principal amounts, all accrued and unpaid interest,
all “Override Bonus” as that term is defined in the Loan Agreement, liquidated
damages and other amounts which are due under the Bateman Agreements and the
Notes.
 
2. Quest is delivering the Notes to Bateman for cancellation, and hereby
irrevocably instructs Quest to cancel as “paid in full” the Notes immediately
upon receipt. Bateman agrees to cancel such Notes upon receipt, in consideration
of the Termination Payment, pursuant to Section 1 hereof. Quest and Bateman
hereby agree that the cancellation of the Notes shall for all purposes be deemed
to be effective immediately.
 
3. Upon receipt of the Termination Payment the Parties agree that the Bateman
Agreements shall be terminated immediately without any further action on the
part of the Parties.
 
4. Bateman and each of its officers, directors, members, employees, agents and
attorneys; its predecessors, successors, assignors and assignees; its
affiliates; and all persons and entities acting by, through, under, or in
concert with them or any of them (collectively, the “Bateman Releasors”) do
hereby release and forever discharge Quest and its affiliates and their
respective officers, directors, employees, shareholders, agents and attorneys;
their respective predecessors, successors, assignors and assignees; and all
persons and entities acting by, through, under, or in concert with them or any
of them (collectively, the “Quest Releasees”), of and from any and all manner of
action or actions, cause or causes of action, in law or in equity, suits, debts,
liens, contracts, agreements, promises, liabilities, claims, demands, damages,
losses, costs or expenses, of any nature whatsoever, whether known or unknown,
fixed or contingent, which the Bateman Releasors now or may hereafter have
against the Quest Releasees, or any of them, by reason of any matter, cause or
thing whatsoever from the beginning of time to the date hereof which is based
upon, arises out of, or relates to the Bateman Agreements.
 

--------------------------------------------------------------------------------


 
5. This Agreement constitutes the sole understanding of the parties with respect
to the subject matter hereof. No amendment, modification, or alteration of the
terms or provisions of this Agreement shall be binding unless the same shall be
in writing and duly executed by the parties hereto.
 
6. This Agreement may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original and all of which shall
constitute the same instrument.
 
7. Neither party shall be obligated to reimburse the other for any costs or
expenses incurred by the other party in connection with this Agreement and/or
the transactions contemplated hereby, including fees and expenses of financial
consultants, accounts, and counsel.
 
8. This Agreement shall be construed in accordance with and governed by the laws
of the State of Utah without giving effect to the principles of conflicts of law
thereof.
 
9. If either Party brings an action or proceeding to enforce the terms of this
Termination Agreement, the prevailing party in any such proceeding, action or
appeal, shall be entitled to the prevailing party’s reasonable and actual
out-of-pocket attorney’s fees and costs, whether awarded in the same suit or
recovered in a separate suit.
 
IN WITNESS WHEREOF, intending to be legally bound, the Parties have hereto set
there hands to be effective as of the date first written above.
 
Quest Group International, Inc.  
 
By: /s/ Kurt Brendlinger                       
Its: Chairman & Chief Financial Officer
 
Bateman Dynasty, LC
 
By: /s/ Lynn Bateman                             
Its: Manager                                             



2

--------------------------------------------------------------------------------

